DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of group I in the reply filed on 03/03/2022 is acknowledged. The traversal is on the ground(s) that applicant's nomenclature provides for a "MDO substrate comprising a substrate outer layer, a substrate inner layer, and a substrate core layer between the substrate outer layer and the substrate inner layer," resulting in an A/C/A multilayer structure, where A is either the inner or outer layer, and C is the core layer and while Applicant's disclosure permits additional layers, there is no disclosure of an equivalent to Zhu's B layer. This is not found persuasive because given that in light of the open language of the present claims, i.e. comprising, it is clear that the claims are open to the inclusion of additional layers as disclosed in the reference of Zhu. Overall, applicant argues that Zhu do not disclose or suggest the film structure of present claim 1. However, examiner respectfully disagrees and believes that the reference of Zhu does suggest the film structure of present claim 1 as explained below in the rejection.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-22 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/03/2022.

Claim Objections

Claim 26 is objected to because of the following informalities: Claim 26 recites “wherein, wherein”. It should be “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2018/0043670).
Regarding claims 1 and 26, Zhu discloses a machine oriented multilayer film (paragraph 0092) comprising a substrate and a sealant (paragraph 0010), the substrate comprising two substrate outer layers, i.e. one outer layer corresponds to substrate outer layer and the other outer layer corresponds to substrate inner layer, and a substrate core layer between the two substrate outer layer (paragraph 0010), the substrate core layer comprises a first polyethylene (paragraph 0010) and a second polyethylene (paragraph 0066), the first polyethylene having a density of 0.900 to 0.940 g/cc (paragraph 0047), melt index of 0.1 to 10 g/10 min (paragraph 0048), melt index ratio of 15 o 50 (paragraph 0049), a MWD of 1.5 to 5.5 (paragraph 0051), CDBI of up to 75% (paragraph 0050), the second polyethylene having a density of 0.910 to 0.945 g/cc (paragraph 0056), therefore, it is clear that when the second polyethylene has a density of 0.910 and first polyethylene has a density of 0.900, it is clear that the second polyethylene has a higher density than the first polyethylene; wherein the substrate outer layer comprises a first polyethylene, i.e. third polyethylene, (paragraph 0010), the third polyethylene having a density of 0.900 to 0.940 g/cc, melt index of 0.1 to 10 g/10 min, melt index ratio of 15 o 50 and MWD of 1.5 to 5.5 (paragraph 0010). Given that the multilayer film is oriented in machine direction, it is clear that the substrate would be oriented in the machine direction as well. Further, given that Zhu discloses the same multilayer film and its composition as claimed in present claim, it is clear that the multilayer of Zhu would possess the same properties as claimed in present claims.
Regarding claim 2, Zhu discloses the multilayer film of claim 1 but is silent regarding the weight amount ratio between the first and second polyethylenes in the substrate core layer.
Since the instant specification is silent to unexpected results, the specific weight amount ratio between the first and second polyethylenes are not considered to confer patentability to the claims. As mechanical properties are variable that can be modified, among others, by adjusting the weight amount ratio between the first and second polyethylenes, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the weight amount ratio between the first and second polyethylenes in Zhu to obtain the desired property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 3, Zhu discloses the multilayer of claim 1, wherein the second polyethylene has a density of 0.910 to 0.945 g/cc, MI of 0.1 to 15 g/10 min, MWD of 2.5 to 5.5 and MIR of 25 to 100 (paragraph 0055).
Regarding claim 4, Zhu discloses the multilayer of claim 1, wherein given that Zhu discloses similar densities of the second and third polyethylenes, one of ordinary skill in the art would use the same polyethylene as a second and third polyethylenes in different layers to meet end users requirement and to achieve desired mechanical properties.
Regarding claim 5, Zhu discloses the multilayer of claim 1, wherein Zhu does not specifically disclose the substrate core layer further comprises a fourth polyethylene having a density of  least 0.940 g/cc. However, given that Zhu discloses the substrate core layer comprises one or more other polyethylene defined herein (paragraph 0066), it would have been obvious to one of ordinary skill in the art to use any polyethylenes defined in Zhu including the one polyethylene having density of at least 0.935 g/cc (paragraph 0065) to obtain desired mechanical properties.
Regarding claim 7, Zhu discloses the multilayer of claim 1, wherein the substrate outer layer and the substrate inner layer are identical (paragraphs 0077, 0104).
Regarding claim 8, Zhu discloses the multilayer of claim 1, wherein the thickness ratio between the substrate out layer, the substrate core layer and the substrate inner layer is 1:2:1 (paragraph 0140).
Regarding claim 9, Zhu discloses the multilayer of claim 1, wherein the sealant comprises two outer layers, i.e. one outer layer corresponds to sealant outer layer and other outer layer corresponds to sealant inner layer, and a sealant core layer between the two outer layers, each comprises polyethylene (paragraph 0065).
Regarding claim 10, Zhu discloses the multilayer of claim 9, wherein the sealant comprises sealant outer layer and sealant inner layer is the same or different (paragraph 0077). Therefore, it would have been obvious to one of ordinary skill in the art to have different composition for sealant outer layer and sealant inner layer with lower density that of the sealant outer layer to meet end users’ requirements.
Regarding claim 11, Zhu discloses the multilayer of claim 9, wherein the thickness ratio between the sealant outer layer, the sealant core layer and the sealant inner layer is from about 1:1:1 to 1:4:1 (paragraph 0076).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/           Primary Examiner, Art Unit 1787